Citation Nr: 0828946	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-20 478	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the benefit sought on 
appeal.  The veteran, who had active service from April 1970 
to January 1972, appealed that decision, and the case was 
referred to the Board for appellate review.  

In June 2007 the veteran requested a local hearing with a 
Boise Regional Office Decision Review Officer.  However, in 
July 2007 the veteran withdrew that hearing request.  

In a letter dated in September 2007 the veteran was notified 
that he had 90 days to submit additional evidence concerning 
his appeal.  In January 2008, well past the 90 day deadline, 
the veteran submitted a certificate honoring his service at 
the German border.  This evidence was submitted without a 
good cause explanation for his lack of timeliness.  
Accordingly, this evidence is referred to the RO under 
38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran did not engage in combat with an enemy during 
service and the record does not include credible supporting 
evidence verifying the occurrence of an in-service stressor 
to support a diagnosis of PTSD. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated in November 
2005, March 2006, September 2006 and September 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not alleged any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist.  
The veteran appears to have started receiving disability 
benefits from the Social Security Administration in June 
2007.  However, the veteran has not requested that VA obtain 
his Social Security records and has not alleged their 
relevance.  Additionally, the decisive issue in this case is 
non-medical.  Therefore, the Board finds that the RO has 
satisfied the duty to notify and the duty to assist and will 
proceed to the merits of the veteran's appeal.

The veteran essentially contends that he is entitled to 
service connection for post-traumatic stress disorder that is 
due to stressful incidents he was exposed to during service.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service "stressor"; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a 
stressor during service to support service connection for 
PTSD varies depending on whether the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  This determination is made by examining military 
citations or other supporting evidence.  If VA determines 
that the veteran engaged in combat with the enemy, and the 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement must be accepted as conclusive 
evidence as to its actual occurrence and no further 
development or corroborative evidence is necessary provided 
that such testimony is found to be credible and "consistent 
with the circumstances, conditions, or hardships of 
service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

Where the determination is made that the veteran did not 
engage in combat with the enemy, or that the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Moreover, a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau, 9 Vet. App. 389, 395-396 (1996).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The Board notes that the veteran did not receive any 
decorations or awards indicative of having engaged in combat 
with the enemy, and that his service personnel and medical 
records are negative for any indication of combat status or 
combat injury.  While in service, the veteran worked as a 
radio operator, a position not ordinarily associate with 
combat.  Nor does the veteran contend that the claimed 
stressors are combat-related.  Since combat status has not 
been demonstrated, or even alleged, his lay testimony alone 
will not be enough to establish the occurrence of the claimed 
stressors.  Therefore, to substantiate the claim, the record 
must contain service records or other credible evidence which 
supports and does not contradict the veteran's claim. 

The veteran's service medical records are negative for a 
diagnosis of any psychiatric disorder.  In June 2006, the 
veteran submitted a handwritten stressor statement.  In that 
statement the veteran appears to allege two separate stressor 
events.  First, the veteran claims that his duties while 
stationed at the border of Germany and Czechoslovakia were 
generally stressful.  The veteran's second stressor involves 
assisting two wounded soldiers out of an overturned Jeep; he 
did not provide the names of the two soldiers or their unit.  
In a July 2006 letter the Joint Services Records Research 
Center (JSRRC) notified the RO that neither claimed stressor 
was a researchable statement.  After the RO requested more 
details from the veteran in a September 2006 letter, the 
veteran submitted an additional stressor statement in October 
2006, but again failed to include any names or dates that 
could be used to verify the alleged stressors. 

The veteran's VA treatment records are silent for a diagnosis 
of PTSD.  During a June 2006 VA evaluation the veteran denied 
experiencing any military trauma, but reported the stressors 
described previously; the examiner did not diagnose PTSD.  

The veteran also submitted an August 2006 letter from a 
counselor at the Albuquerque Vet Center, who assessed the 
veteran with PTSD.  An additional letter from the Santa Fe 
Veterans' Center, submitted in April 2007, also included an 
assessment of PTSD.  The PTSD diagnoses were based on the 
Jeep incident, but neither the August 2006 or April 2006 
statement detailed names, places or dates. 

Although the veteran has been diagnosed with PTSD, the record 
does not include credible supporting evidence corroborating 
the claimed stressor incident underlying the diagnosis.  The 
JSRRC has indicated that the veteran's claimed stressor 
incidents are not researchable.  A September 2006 letter from 
the RO specifically requested that the veteran provide dates, 
places and detailed descriptions of any stressor, including 
information concerning any other individuals involved in the 
events, such as their names, ranks, units of assignment or 
any other identifying information.  He has failed to provide 
that information.  Accordingly, the diagnoses of PTSD are 
unreliable.  Without a verified service-related stressor 
there can be no service connection for PTSD.  

As noted, because the veteran's stressors are not combat 
related, to substantiate the claim the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's statements.  Such evidence 
is lacking and the veteran has not pointed to any other 
evidence or official record which would serve to corroborate 
his experiences.  The Board has considered whether additional 
development is required to attempt to verify the veteran's 
stressors.  After considering the nature of the veteran's 
stressors, however, the Board has determined that no 
additional development would likely serve to substantiate the 
claim.

Given the lack of any corroborating evidence of the veteran's 
alleged in-service stressors, the second element of 38 C.F.R. 
§ 3.304(f) has not been satisfied and the veteran's claim 
fails. 




ORDER

Service connection for PTSD is denied. 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


